
	

115 HRES 440 RH: Providing for further consideration of the bill (H.R. 2810) to authorize appropriations for fiscal year 2018 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes.
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 63
		115th CONGRESS
		1st Session
		H. RES. 440
		[Report No. 115–217]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13 (legislative day, July 12), 2017
			Mr. Byrne, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for further consideration of the bill (H.R. 2810) to authorize appropriations for fiscal
			 year 2018 for military activities of the Department of Defense and for
			 military construction, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
	
 That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 2810) to authorize appropriations for fiscal year 2018 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes.
		2.
 (a)No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and amendments en bloc described in section 3 of this resolution.
 (b)Each further amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.
 (c)All points of order against the further amendments printed in the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived.
 3.It shall be in order at any time for the chair of the Committee on Armed Services or his designee to offer amendments en bloc consisting of amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.
 4.At the conclusion of consideration of the bill for amendment pursuant to this resolution the Committee shall rise and report the bill to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.
		
	July 13 (legislative day, July 12), 2017Referred to the House Calendar and ordered to be
			 printed